      Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 1 of 21




UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA
-----------------------------------------------------------------------X
KENNETH RAMIREZ,
                                                                           CIVIL ACTION NO.
                                         Plaintiff,

          -against-                                                        COMPLAINT

THE COMMONWEALTH OF PENNSYLVANIA;
THE COMMONWEALTH OF PENNSYLVANIA d/b/a                                     Plaintiff Demands A
BUREAU OF JUVENILE JUSTICE SERVICES;                                       Trial by Jury
THE COMMONWEALTH OF PENNSYLVANIA d/b/a
YOUTH FORESTRY CAMP #2;
JEREMY KISTLER (individually);
ERIC LENNARTZ (individually);
CHRISTOPHER KIVAK (individually); and,
GREGORY SCHWARTZLANDER (individually).

                                          Defendants.
------------------------------------------------------------------------X

     Plaintiff, Kenneth Ramirez, as and for his Complaint against the above Defendants

respectfully alleges upon information and belief as follows:



                                     NATURE OF THE CASE

1.   Plaintiff complains pursuant to his rights to freedom of speech under the First

Amendment of the Constitution of the United States, his Substantive and Procedural Due

Process Rights, 42 U.S.C. § 1983, his protection under the Pennsylvania Whistleblower

Statute 43 P.S. § 1421-1428, and for discrimination based on his race in violation of 42

U.S.C. § 1981.
      Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 2 of 21




                             JURISDICTION AND VENUE

2.   This Court has jurisdiction Pursuant to 42 U.S.C. §1983, 28 U.S.C. §1343(3)

involving a deprivation of rights and under 28 U.S.C. §1331 involving a federal question

or issue, and supplemental jurisdiction thereto.

3.   This action involves a Deprivation of Rights of a citizen, by a state actor, protected

under the Due Process Clause of the Fourteenth Amendment involving a Deprivation of

Rights under the First and Fourteenth Amendments as well as a question of federal law

under the First and Fourteenth Amendments of the United States Constitution.

4.   Venue is proper in this district based upon the fact that Defendants’ principal place of

business within the County of Luzerne, Commonwealth of Pennsylvania, within the

Middle District of Pennsylvania. Additionally, the events took place within the Middle

District of Pennsylvania.


                                         PARTIES


5.   Plaintiff, KENNETH RAMIREZ (hereinafter also referred to as Plaintiff and

“RAMIREZ”) is a resident of the County of Monroe, in the Commonwealth of

Pennsylvania.

6.   At all times material, Defendant Commonwealth of Pennsylvania hereinafter also

referred to as Defendant and “Commonwealth”) is a Commonwealth of Pennsylvania

governmental entity.

7.   At all times material, Defendant Commonwealth of Pennsylvania operates the

Pennsylvania Bureau of Juvenile Justice Services.
      Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 3 of 21




8.   At all times material Defendant Commonwealth, under the Bureau of Juvenile Justice

Services operates Youth Forestry Camp #2 (hereinafter referred to as “YFC#2”).

9.   At all times material YFC#2 is located at 85 Youth Forestry Lane, White Haven, PA

18661.

10. At all times material YFC#2 has a government office located in Carbon County,

Pennsylvania.

11. At all times material, the Commonwealth of Pennsylvania does business as YFC#2.

12. At all times material the Commonwealth of Pennsylvania does business as the

Bureau of Juvenile Justice Services and as YFC#2.

13. At all times material the Commonwealth of Pennsylvania, the Bureau of Juvenile

Justice Services and YFC#2 are individual and joint employers of Plaintiff.

14. At all times relevant Defendant JEREMY KISTLER (hereinafter referred to as

Defendant and “KISTLER”) was employed by Defendant COMMONWEALTH.

15. Defendant KISTLER was employed as a Youth Development Aid Supervisor for

Defendant COMMONWEALTH at Defendant COMMONWEALTH’s YFC#2 location.

16. At all times material, Defendant KISTLER held supervisory authority over Plaintiff.

17. At all times material Defendant ERIC LENNARTZ (hereinafter referred to as

Defendant and “LENNARTZ”) was employed by Defendant COMMONWEALTH.

18. At all times material, Defendant LENNARTZ was employed as a Youth

Development Counselor Manager for Defendant COMMONWEALTH.

19. At all times material, Defendant LENNARTZ held supervisory authority over

Plaintiff.
      Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 4 of 21




20. At all times material Christopher KIVAK (hereinafter referred to as Defendant and

“KIVAK”) was employed by Defendant COMMONWEALTH.

21. At all times material, Defendant KIVAK was employed as a Youth Development Aid

Supervisor for Defendant COMMONWEALTH.

22. At all times material, Defendant KIVAK held supervisory authority over Plaintiff.

23. At all times material, Defendant GREGORY SCHWARTZLANDER (hereinafter

referred to as Defendant and “SCHWARTZLANDER”) was employed by Defendant

COMMONWEALTH.

24. At all times material, Defendant SCHWARTZLANDER was employed as a Youth

Development Counselor Supervisor for Defendant COMMONWEALTH.

25. At all times material Defendant SCHWARTZLANDER held supervisory authority

over Plaintiff.

                                     MATERIAL FACTS

1.   On or around October 21, 2018, Defendants COMMONWEALTH hired Plaintiff

RAMIREZ, a bi-racial African American and Latino male to be a therapist at Defendants

YFC#2 location.

2.   At all times material, Plaintiff Kenneth Ramirez also suffers from a disability.

3.   Plaintiff suffers from depression and anxiety and Defendants were at all times aware

of Plaintiff’s disability.

4.   Depression is persistent feeling of sadness and loss of interest that can interfere with

an individual’s daily functioning.

5.   Anxiety disorders cause individuals to have intense, excessive and persistent worry

and fear about everyday situations.
      Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 5 of 21




6.   These symptoms interfere with Plaintiff’s concentration, thinking, interpersonal

communications, sleep patterns and other major life functions.

7.   Plaintiff is medicated as a result of his disability.

8.   At all times material, YFC#2 is a forestry camp run by the Bureau of Juvenile

Services for the Commonwealth.

9.   YFC#2 operates as a juvenile detention and rehabilitative facility for juveniles who

are convicted of breaking the laws of the Commonwealth of Pennsylvania.

10. Plaintiff’s duties at YFC#2 were to conduct therapy with the juveniles at the facility

on a one-on-one basis to work with them and help rehabilitate them from the behavioral

problems that they suffered, which resulted in them breaking the law.

11. On or around January 2019, approximately three months into Plaintiff’s employment,

Plaintiff began to notice illegal conduct against the juveniles by other YFC#2 employees.

12. Plaintiff became immensely distressed by the things that he witnessed.

13. By means of example only and not to be construed as an exhaustive list, Plaintiff

witnessed Defendant Kistler and other YFC#2 employees withhold meals from the

juveniles if they determined that the s had “acted out.”

14. Plaintiff also witnessed the juveniles being exposed to mental and physical abuse on

a near daily basis.

15. In one instance, Plaintiff witnessed Defendant Kistler go into one of the juvenile’s

dormitory room and begin to scream obscene rap lyrics in the juveniles’ face.

16. After approximately three minutes of this, the juvenile got up from his desk chair to

move to the opposite side of his room to escape the torture.
      Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 6 of 21




17. At that time, Defendant Kistler physically restrained the juvenile, which is unlawful

conduct because physical restraint when the juvenile was not being aggressive or a threat

is unnecessary force.

18. On another occasion, one of the juveniles at the facility was standing outside of the

dining hall. When the counselors at the facility asked the juvenile to stop and they

addressed him, the juvenile responded in kind and answered the question.

19. At that time, the counselors instructed the juvenile to go into the dining hall.

20. When the juvenile turned to go into the dining hall, which he was instructed to do by

Defendant COMMONWEALTH’s employees, he was wrestled to the ground by the

counselors.

21. After three months of employment and witnessing the unnecessary force being used

on the juveniles, Plaintiff contacted Child Line.

22. Plaintiff, in his capacity as a therapist of this facility is a mandated reporter under the

mandated reporting statute of Pennsylvania.

23. According the mandated reporting statute, Plaintiff is required to report juvenile

abuse to the Child Line hotline run by Defendant COMMONWEALTH.

24. In the alternative, Plaintiff can also report unlawful conduct such as juvenile abuse to

his supervisors.   However, if Plaintiff reports the abuse or unlawful conduct to his

supervisors and they fail then report, Plaintiff must still report the abuse or unlawful

conduct himself.

25. On or around January 2019 after witnessing a number of juvenile abuse incidents,

Plaintiff reached out to Juvenile Line to report the unlawful abuse of the s at YFC#2.
     Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 7 of 21




26. Upon information and belief, Defendant Kistler, who is one of the employees at

YFC#2 who was using excessive force and subjecting the s to mental and physical abuse

is related to the Director of Child Line.   Upon information and belief, Defendant

KISTLER’S father is the person in charge of Child Line for Defendant

COMMONWEALTH.

27. When a mandated reporter makes a report to Child Line, that report is typically

anonymous and the reporter’s name is not provided to the organization against whom the

complaint is made.

28. Almost immediately after Plaintiff reported, he was approached by Defendant

SCHWARTLANDER and asked why he was making reports to Child Line about the

abuse.

29. Plaintiff explained that he was a mandated reporter and as a result he was compelled

to report the unlawful conduct and abuse because he was compelled to do it by law in

addition to the fact that Plaintiff was vehemently opposed to the conduct of the

counselors at YFC#2.

30. SCHWARTZLANDER then instructed Plaintiff via email that reports should be

made internally to supervisors prior to reporting to Child Line so that the matters could be

handled internally.

31. Plaintiff explained that this was contrary to the law and that even if Plaintiff reported

the unlawful conduct and abuse to his supervisors, he still had a duty to report to Child

Line if his supervisors did not follow through and report the conduct.

32. Plaintiff immediately knew that Defendant KISTLER’S father had reported to

Defendants that Plaintiff had reported to Child Line.
     Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 8 of 21




33. In or around February 2019, Defendants instituted a campaign of retaliation against

Plaintiff for exercising his rights as a mandated reporter and reporting the unlawful abuse

of the s to Child Line.

34. Prior to Plaintiff’s reports to Child Line, Plaintiff had three days a week that he

worked in a closed room to conduct his therapy with the juveniles and complete the

necessary reports and paperwork related to the therapy according to state mandated

guidelines.

35. Plaintiff was able to use the therapy office to conduct the therapy to ensure that the

confidentiality of the juveniles’ related to the therapy was protected.

36. In or around February 2019 just after Plaintiff reported to Child Line in January

2019, Defendants reduced Plaintiff to one day per week in the therapy room.

37. In addition, Defendants then forced Plaintiff to work with the counselors to

essentially watch the juveniles.

38. Even when Defendants were in compliance with one counselor per the number of

juveniles, Plaintiff was still not permitted to go work on his therapy related duties.

39. At all times material, Defendant KISTLER was the counselor who was in charge of

scheduling the therapists for their duties in the therapy room.

40. Defendant KISTLER was also one of the counselors that Plaintiff reported to Child

Line for abuse.

41. Defendant KISTLER stopped scheduling Plaintiff in the therapy room in direct

retaliation for Plaintiff calling Child Line and reporting Defendant KISTLER’s abuse of

the juveniles.
      Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 9 of 21




42. Plaintiff consistently asked if he could go to the therapy office to work on his therapy

related case load when Defendants were in compliance and was consistently told “no.”

43. However, other Caucasian therapists made reports to Child Line and were not

similarly stripped of their duties and ability to use the therapy room like Plaintiff.

44. Defendants treated Plaintiff differently than his Caucasian counterparts who also

made reports to Child Line, but were not similarly stripped of their therapy duties and

responsibilities.

45. On one occasion, in or around June 2019, Defendants were in compliance with one

therapist watching the juveniles. Plaintiff asked Mr. Coleman, a Youth Development

Aid for Defendants, who was observing the s if Mr. Coleman minded if Plaintiff went to

the office to complete his reports and work on his therapy related duties.

46. Mr. Coleman told Plaintiff that was fine because he was in ratio.

47. Moments later, Defendant KIVAK came into the therapy room and said to Plaintiff,

“you escaped.”      Then Defendant KIVAK instructed Plaintiff to go back down with the

counselor and watch the s and again refused to let Plaintiff complete his therapy related

duties.

48. Plaintiff found this comment to be racially discriminatory since Defendant KIVAK is

Caucasian and Plaintiff is bi-racial, Latino and African American.

49. Plaintiff exclaimed to Defendant KIVAK that he found this to be racially

discriminatory because the term you escaped has connotations of slavery associated with

its use.
     Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 10 of 21




50. In or around October 2019, after one of Plaintiff’s many reports to Child Line,

Defendant KISTLER was explaining to another staff member about a situation or

altercation occurred between two of the juveniles housed at YFC#2.

51. During the demonstration and explanation, Defendant KISTLER pretended that

Plaintiff was one of the juveniles in the scenario.

52. In doing so, Defendant KISTLER proceeded to assault Plaintiff.

53. Plaintiff immediately told Defendant KISTLER not to put his hands-on Plaintiff.

54. Just one day prior to this assault, Defendant KISTLER and another YFC#2

employee, Doleta, confronted Plaintiff about why Plaintiff continued to report Defendant

KISTLER to Child Line.

55. Defendant KISTLER physically assaulted and attempted to humiliate Plaintiff by

putting his hands on him.

56. Plaintiff then reported that Defendant KISTLER had put physically assaulted

Plaintiff and that Plaintiff was objecting to this unwanted conduct.

57. Still, Defendants did nothing to investigate or to take appropriate remedial measures.

58. Throughout the rest of 2019, Defendants continued to interfere with Plaintiff’s ability

to use the therapy room and to complete his therapy related case load work in a

confidential and protective environment for the juveniles.

59. In or around May 10, 2020, Plaintiff was in a staff meeting with Defendant

KISTLER and Defendant LENNARTZ.

60. During that staff meeting Defendant LENNARTZ was discussing behavioral issues

that were ongoing with one of the s at the facility.
     Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 11 of 21




61. During that meeting Plaintiff spoke up about the s behavior and explained that he felt

that the juvenile was exhibiting behavioral issues as a result of the physical and mental

abuse that the juveniles had to endure at the facility.

62. Joan McNulty, Plaintiff’s colleague therapist at the facility had written an email

about this same juvenile to Defendant SCHWARTZLANDER prior to this meeting. In

the email, Ms. McNulty explained that Defendants had been withholding meals from the

juvenile.

63. Following that meeting, Defendant LENNARTZ asked Plaintiff to follow Defendant

LENNARTZ to his office. When Plaintiff and Defendant LENNARTZ entered the

office, Defendant LENNARTZ verbally accosted Plaintiff about sticking up for the

juvenile during the meeting.

64. Defendant LENNARTZ conduct was so outrageous and aggressive that the

Christopher Orner, Defendant COMMONWEALTH’S Facility Director for YFC#2, came

down to the office to make sure that everything was alright.

65. Plaintiff continued to contact Child Line throughout the course of his employment.

66. On each and every occasion, Defendants continued to keep Plaintiff from being able

to complete his therapy related duties.

67. In or around June 2020, Plaintiff made his final report to Juvenile Line.

68. Plaintiff explained to Defendants that he was continuing to suffer from his disability

of stress and anxiety.

69. Defendants did not offer Plaintiff any accommodation, nor did they stop the

retaliation by allowing Plaintiff to go back to his normal therapy schedule with the s to

complete his work.
     Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 12 of 21




70. Rather, Defendants told Plaintiff that he could take disability leave.

71. At this point, Plaintiff returned to therapy, though he had not had to treat for his

depression or anxiety for approximately ten years.

72. As Plaintiff returned to therapy he was diagnosed with not only depression and

anxiety, but also with post-traumatic stress disorder.

73. Post traumatic stress disorder is a mental health condition that is triggered by a

terrifying event either experiencing it or witnessing it.

74. Symptoms of post traumatic stress disorder may include flashbacks, nightmares, and

severe anxiety, as well as uncontrollable thoughts about the event.

75. Plaintiff suffered from severe anxiety as well as flashbacks. Plaintiff had a

flashback to the juvenile abuse he witnessed at YFC#2.

76. On or around July 2020, Plaintiff went out on disability leave because of the

exacerbating symptoms related to his disability.

77. Plaintiff remained out of work for approximately two weeks.

78. When it was time for Plaintiff to return, he explained that he could no longer

continue working at that facility as a result of Defendants unlawful conduct, retaliation,

and failure to take any remedial measure with respect to Defendant KISTLER or the other

counselors that Plaintiff had reported to Child Line.

79. Rather than investigate or to take appropriate remedial measures, Defendants offered

Plaintiff to switch positions.

80. Defendants offered Plaintiff nine options of other available positions.    Eight out of

nine of the positions were PG levels below Plaintiff’s current job grade, which would

have amounted to a pay and benefits demotion.
     Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 13 of 21




81. The ninth position, which was a PG 7 level position, the same as the position Plaintiff

held at YFC#2, was at White Haven Center, which was slated to be closed by Defendant

COMMONWEALTH within two years.

82. Defendants only accommodation was for Plaintiff to take a demotion in position, or

to leave the incessant and rampant retaliation at YFC#2 by taking a position at another

facility that Defendants planned to close within three years.

83. Defendants never investigated Plaintiff’s complaints to Child Line or took

appropriate remedial measures against the individuals like Defendant KISTLER who

were abusing the juveniles.

84. Plaintiff did take the position at the White Haven facility. However, on or around

Plaintiff’s first week at the facility there was a Code Red situation for one of the adults in

the psychiatric facility.

85. This caused Plaintiff to have an anxiety attack and flashbacks to the abuse he

witnessed at YFC#2 and again exacerbated his post- traumatic stress disorder.

86. On or around September 1, 2020, Plaintiff was constructively terminated from his

position with Defendants.

87. Not only did Defendants at all times fail to investigate Plaintiff’s complaints to Child

Line, upon information and belief, Defendant COMMONWEALTH rewarded Defendant

KISTLER by offering him Plaintiff’s former position as a therapist.

88. Defendants violated Plaintiff’s due process rights and his right to freedom of speech

by making reports to Child Line.

89. Defendants retaliated against Plaintiff as a result of Plaintiff reporting Defendant

KISTLER’S and other YFC#2 employees’ abuse of the juveniles.
     Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 14 of 21




90. Defendants at all times failed to investigate Plaintiff’s claims or take appropriate

remedial measures.

91. Defendants subjected Plaintiff to substantial retaliation, which exacerbated Plaintiff’s

disability.

92. Defendants instituted a campaign of retaliation against Plaintiff for his reports, yet

never instituted the same restrictions against Plaintiff’s Caucasian co-workers who also

made reports to Child Line.

93. At all times Defendants discriminated against Plaintiff as a result of his race and

retaliated against Plaintiff when he complained of the unlawful conduct both against

Plaintiff himself and against the juveniles at YFC#2.


    AS A FIRST CAUSE OF ACTION FOR A VIOLATION OF PLAINTIFF’S
  SUBSTANTIVE DUE PROCESS RIGHTS UNDER THE FOURTEENTH AND
     FIRST AMENDMENTS OF THE UNITED STATES CONSTITUTION
                        (against all Defendants)

94. Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this Complaint.

95. Plaintiff claims Defendants violated 42 U.S. § 1983, which states in pertinent part:

Every person who, under color of any statute, ordinance, regulation, custom, or usage, of

any State or Territory or the District of Columbia, subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges, or immunities secured by the Constitution and laws,

shall be liable to the party injured in an action at law, suit in equity, or other proper

proceeding for redress, except that in any action brought against a judicial officer for an
       Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 15 of 21




act or omission taken in such officer's judicial capacity, injunctive relief shall not be

granted unless a declaratory decree was violated or declaratory relief was unavailable.

96. The Fourteenth Amendment of the United States Constitution states in relevant part

that “All persons born or naturalized in the United States, and subject to the jurisdiction

thereof, are citizens of the United States and of the State wherein they reside. No State

shall make or enforce any law which shall abridge the privileges or immunities of citizens

of the United States; nor shall any State deprive any person of life, liberty, or property,

without due process of law; nor deny to any person within its jurisdiction the equal

protection of the laws.

97. Plaintiff’s first cause of action arises under Substantive Due Process protection of the

Fourteenth Amendment, which protects citizens from state action in violation of the

protected speech under the First Amendment of the United States Constitution.

98. The directives of Defendants, acting under the color of state law, facially violated the

First Amendment of the United States Constitution by instructing Plaintiff to cease and

desist reporting to state regulatory agencies.

99. Actions taken by Defendants against Plaintiff violate the protection afforded by the

First Amendment of the United States Constitution because it conditions employment on

acceptance of content and viewpoint restrictions on otherwise available, protected free

speech. The directives of the Defendants unconstitutionally burden the rights of Plaintiff

to communicate his protected interest.

100.     The conditions of Defendants directives are not narrowly tailored to serve any

compelling government interest.
       Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 16 of 21




101.     The conditions of Defendants directives are not narrowly tailored to serve a

significant government interest.

102.     The directives of Defendants are vague and overly broad, in violation of the First

Amendment of the United States Constitution.

103.     Defendants also violated Plaintiff’s Due Process Rights under Title VII of the

Civil Rights Act of 1964 through discriminating against Plaintiff on the basis of his race

and color and for retaliating against Plaintiff for protesting the discrimination.



    AS A SECOND CAUSE OF ACTION FOR A VIOLATION OF PLAINTIFF’S
     PROCEDURAL DUE PROCESS RIGHTS UNDER THE FOURTEENTH
          AMENDMENT OF THE UNITED STATES CONSTITUTION
                        (against all Defendants)

104.     Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this Complaint.

105.     The Fourteenth Amendment of the United States Constitution states in relevant

part that “All persons born or naturalized in the United States, and subject to the

jurisdiction thereof, are citizens of the United States and of the State wherein they reside.

No State shall make or enforce any law which shall abridge the privileges or immunities

of citizens of the United States; nor shall any State deprive any person of life, liberty, or

property, without due process of law; nor deny to any person within its jurisdiction the

equal protection of the laws.

106.     Plaintiff’s second cause of action arises under the Due Process Clause of the

Fourteenth Amendment of the United States Constitution.        Procedural Due Process

afforded by the Due Process Clause of the Fourteenth Amendment protect citizens from

the state or local government acting in a way that will deprive the citizen of a life, liberty
       Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 17 of 21




or property interest.   If state or local government acts in a way to deprive a citizen of a

life, liberty or property interest, the citizen is entitled to notice and an opportunity to be

heard.

                      AS A THIRD CAUSE OF ACTION
         FOR A HOSTILE WORK ENVIRONMENT UNDER 42.U.S.C. § 1983
                           (against all Defendants)

107.      Plaintiff repeats and realleges each and every allegation made in the above

paragraphs of this Complaint.

108.      Plaintiff claims Defendants violated 42 U.S. § 1983, which states in pertinent

part: Every person who, under color of any statute, ordinance, regulation, custom, or

usage, of any State or Territory or the District of Columbia, subjects, or causes to be

subjected, any citizen of the United States or other person within the jurisdiction thereof

to the deprivation of any rights, privileges, or immunities secured by the Constitution and

laws, shall be liable to the party injured in an action at law, suit in equity, or other proper

proceeding for redress, except that in any action brought against a judicial officer for an

act or omission taken in such officer's judicial capacity, injunctive relief shall not be

granted unless a declaratory decree was violated or declaratory relief was unavailable.

109.      The Fourteenth Amendment of the United States Constitution states in relevant

part that “All persons born or naturalized in the United States, and subject to the

jurisdiction thereof, are citizens of the United States and of the State wherein they reside.

No State shall make or enforce any law which shall abridge the privileges or immunities

of citizens of the United States; nor shall any State deprive any person of life, liberty, or

property, without due process of law; nor deny to any person within its jurisdiction the

equal protection of the laws.
       Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 18 of 21




110.     Plaintiff’s first cause of action arises under Substantive Due Process protection

of the Fourteenth Amendment, which protects citizens from state action in violation of the

protected speech under the First Amendment of the United States Constitution.

111.     The directives of Defendants, acting under the color of state law, facially

violated the First Amendment of the United States Constitution by instructing Plaintiff to

cease and desist reporting to state regulatory agencies.

112.     Actions taken by Defendants against Plaintiff violate the protection afforded by

the First Amendment of the United States Constitution because it conditions employment

on acceptance of content and viewpoint restrictions on otherwise available, protected free

speech. The directives of the Defendants unconstitutionally burden the rights of Plaintiff

to communicate his protected interest.

113.     The conditions of Defendants directives are not narrowly tailored to serve any

compelling government interest.

114.     The conditions of Defendants directives are not narrowly tailored to serve a

significant government interest.

115.     The directives of Defendants are vague and overly broad, in violation of the First

Amendment of the United States Constitution.

116.     Defendants also violated Plaintiff’s Due Process Rights under Title VII of the

Civil Rights Act of 1964 through discriminating against Plaintiff on the basis of his race.

117.     Defendants fostered a racially discriminatory and hostile work environment.

118.     Defendants at all times failed to investigate Plaintiff’s complaints of

discrimination or to take appropriate remedial measures.
       Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 19 of 21




119.     The conduct Plaintiff was subjected to was severe and pervasive including but

not limited to not affording Plaintiff the ability to conduct his therapy related duties like

his similarly situated Caucasian colleagues; Plaintiff suffered a physical assault at the

hands of Defendants KISTLER; and, Plaintiff was constructively terminated and only

provided one other position for relocation and that facility was due to close within two

years.

120.     Defendants then promoted Defendant KISTLER, one of Plaintiff’s harassers to

Plaintiff’s therapist position at YFC#2.

121.     Defendants have unlawfully discriminated against Stone because of his race and

color and because he reported and complained or opposed the unlawful conduct of

Defendants related to the above referenced protected classes.

122.     Plaintiff claims a continuous practice of discrimination and claims herein under

the continuing violations doctrine.

123.       Defendants have exhibited a pattern and practice of discrimination and

retaliation.

124.     Defendant owed a duty to Plaintiff to prevent harassment, discrimination and

retaliation at the workplace and failed to discharge those duties.

125.     Plaintiff claims that he was additionally retaliated against as a result of his

reporting the abuse of juveniles to Child Line.



                        AS A FOURTH CAUSE OF ACTION
                FOR A VIOLATION OF PLAINTIFF’S PROTECTION
               UNDER THE PENNSYLVANIA WHISTEBLOWER ACT
       Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 20 of 21




126.      Plaintiff repeats and realleges each and every allegation made in the above

paragraphs in this Complaint.

127.      Plaintiff brings an action against Defendants for a violation of 43 P.S. 1423(a)

which states, “No employer may discharge, threaten or otherwise discriminate or retaliate

against an employee regarding the employee’s compensation, terms, conditions, location

or privileges of employment because of the employee or person acting on behalf of the

employee makes a good faith report or is about to report, verbally or in writing, to the

employer or appropriate authority an instance of wrongdoing or waste.”

128.      Defendants diminished Plaintiff’s duties, forced him to go to another facility that

was closing within two years and constructively terminated Plaintiff for his reporting to

appropriate state agencies in violation of the protection afforded under the Pennsylvania

Whistleblower Act.

129.      Plaintiff makes a claim under all applicable sections of the Pennsylvania

Whistleblower Act.


                                         JURY DEMAND

Plaintiff requests a jury trial on all issues to be tried.


                                    PRAYER FOR RELIEF


        WHEREFORE, Plaintiff demands judgment against Defendants, jointly and

severally, in an amount to be determined at the time of trial plus interest, including but

not limited to all emotional distress, back pay and front pay, punitive damages, liquidated

damages, statutory damages, attorneys’ fees, costs, and disbursements of action; and for

such other relief as the Court deems just and proper.
    Case 3:20-cv-01936-RDM Document 1 Filed 10/21/20 Page 21 of 21




Dated: Philadelphia, Pennsylvania
       October 21, 2020
                                    DEREK SMITH LAW GROUP, PLLC
                                    Attorneys for Plaintiffs

                                    By: _____________________________
                                       Samuel C. Wilson, Esq.
                                       1835 Market Street, Suite 2950
                                       Philadelphia, Pennsylvania 19103
                                       (215) 391-4790
